         Case 1:20-cv-08773-AJN Document 41 Filed 09/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                    9/13/21
  CareandWear II, Inc.,

                          Plaintiff,
                                                                    20-cv-8773 (AJN)
                 –v–
                                                                        ORDER
  Nexcha L.L.C.,

                          Defendant.




ALISON J. NATHAN, District Judge:

       On August 10, 2021, Plaintiff CareandWear II, Inc. filed a motion for partial summary

judgment. Dkt. No. 37. Defendant’s response, if any, was due August 24, 2021. Because

Defendant failed to file any response by the deadline, the Court deems Plaintiff’s motion for

partial summary judgment to be unopposed. The Court will rule on the motion in due course.

       SO ORDERED.



Dated: September 13, 2021
       New York, New York
                                                 __________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
